Citation Nr: 0326250	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-08 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for recurrent ranula, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for pancreatitis, to 
include as secondary to service-connected recurrent ranula 
and excision of the left submaxillary gland.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

William Kenan Torrans


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted an increased 10 percent rating for 
the veteran's recurrent ranula, but which denied the 
remainder of those benefits sought.  The veteran has filed a 
timely appeal with respect to the above-captioned issues, and 
such issues are not before the Board of Veterans' Appeals 
(BVA or Board) for resolution.  


REMAND

The veteran presently contends that the severity of his 
service-connected recurrent ranula is greater than the 
currently assigned 10 percent disability evaluation.  in 
addition, he maintains that he incurred pancreatitis, 
secondary to his service-connected recurrent ranula and 
excision of the submaxillary gland.  Accordingly, the veteran 
asserts that he should be entitled to receive a disability 
evaluation in excess of 10 percent for his recurrent ranula 
and that service connection for pancreatitis should be 
established.  

Historically, service connection for recurrent ranula was 
established by an October 1966 rating decision.  An initial 
noncompensable evaluation was assigned, effective from April 
13, 1966.  At that time, it was noted that during his active 
service, two cysts were removed from the veteran's mouth in 
the area beneath the tongue.  The veteran was then diagnosed 
with recurrent ranula.  Following the excision, no recurrent 
symptoms were noted, although the veteran was noted to have a 
scar on the duct area in the floor of the mouth over the 
duct, with no stone palpable.  By an April 1993 rating 
decision, service connection for resection of the left 
submaxillary gland was granted, and a noncompensable 
evaluation was assigned.  Such disability was found to be 
secondary to the veteran's service-connected recurrent 
ranula.  

In July 2001, the veteran submitted a claim for an increased 
rating for his service-connected recurrent ranula, contending 
that the disability had increased in severity, and that he 
had lost significant weight due to such disability.  By a 
rating decision of February 2002, the veteran was assigned an 
increased 10 percent evaluation for his recurrent ranula with 
excision of the left submaxillary gland.  Such rating was 
effective from July 11, 2001.  In the rating decision, it was 
noted that pursuant to an examination conducted in September 
2001, the veteran reported experiencing recurrent swelling in 
the left floor of the mouth approximately once or twice per 
year, and that he would experience ruptures at those times in 
which a dark fluid would emit.  On examination, the floor of 
the mouth was palpated and examined.  There was an inflamed 
area in the area of the Wharton's duct, but the examiner was 
unable to detect a ranula at that time.  The left 
submandibular gland was absent, and no stones were felt.  

The RO pointed out that no particular diagnostic code applied 
to the veteran's service-connected recurrent ranula.  It was 
determined that given the veteran's complaints, his symptoms 
were most consistent with the criteria for evaluating benign 
skin growths.  Benign skin growths are evaluated under the 
criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7899-
7819.  Under those criteria, benign skin growths are to be 
rated as scars or disfigurement.  A note to Diagnostic Code 
7818 indicates that unless otherwise provided, Diagnostic 
Codes 7807 through 7819 are to be rated as eczema, dependent 
on the location, extent, and repugnancy or otherwise 
disabling character of the manifestations.  

The Board observes that effective from August 30, 2002, the 
criteria for evaluating skin disorders as set forth under 
38 C.F.R. § 4.118 were revised.  See generally 67 Fed. Reg. 
49,590 - 49,599 (July 31, 2002).  The Board observes that the 
veteran was last evaluated in connection with his claim for 
an increased rating in September 2001.  While the revised 
rating criteria standards were correctly applied by the RO in 
adjudicating the veteran's claim, as reflected in the 
supplemental statement of the case dated in October 2002, the 
Board observes that the report of the September 2001 rating 
examination fails to address those criteria.  In addition, 
the former criteria for evaluating skin disorders were not 
addressed in that examination report, and the examiner failed 
to indicate what, if any functional impairment or other 
limitation the veteran experienced as a result of the 
service-connected recurrent ranula.  Accordingly, the Board 
finds that the veteran must be scheduled to undergo an 
additional VA rating examination in order that all criteria 
for evaluating skin disorders may be addressed, and in order 
that the examiner may indicate what, if any, additional 
disability the veteran currently experiences as a result of 
his service-connected recurrent ranula.  

With respect to the veteran's claim for service connection 
for pancreatitis, claimed as secondary to his service-
connected recurrent ranula, the Board observes that he has 
not been afforded a VA rating examination to evaluate the 
nature and etiology of any diagnosed pancreatitis.  The 
veteran was shown pursuant to clinical treatment records to 
have what was described as subacute pancreatitis in June 
1998.  No medical opinion regarding the etiology of such 
pancreatitis was offered at that time, however.  Moreover, it 
is unclear from the clinical treatment records whether or not 
the veteran continues to suffer from pancreatitis.  
Accordingly, the Board finds that the veteran should be 
scheduled to undergo a VA rating examination to determine the 
nature, severity, and etiology of any diagnosed pancreatitis.  
The examiner should be requested to offer an opinion as to 
whether or not the veteran's service-connected recurrent 
ranula with left submaxillary gland excision would have 
resulted in such disorder.  

The RO should take any action necessary to comply with the 
revised notice and duty to assist requirements as contained 
in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107).  The RO should then 
readjudicate the veteran's claims for an increased rating and 
for service connection on the basis of all available 
evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his service-connected 
recurrent ranula and his claimed 
pancreatitis dating from January 2002 to 
the present.  The RO should obtain and 
associate with the claims file any such 
identified records.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by an appropriate specialist to 1) 
determine the nature and severity of his 
service-connected recurrent ranula, and 
2) to determine the nature and etiology 
of any diagnosed pancreatitis.  The 
veteran's claims file must be made 
available to the examiner in advance of 
the scheduled examination.  In addition, 
all applicable criteria for evaluating 
skin disorders must be made available to 
the examiner in advance of the scheduled 
examination.  With respect to the 
veteran's service-connected recurrent 
ranula, after reviewing the relevant 
medical evidence contained in the 
veteran's claims file, the examiner is 
requested to indicate any functional 
impairment or other limitation the 
veteran may experience as a result of his 
service-connected ranula.  Further, in 
assessing the nature and severity of the 
veteran's symptoms, the examiner is 
requested to review and address the 
relevant criteria set forth at 38 C.F.R. 
§ 4.118 (2002 and 2003).  With respect to 
the veteran's claimed pancreatitis, after 
reviewing the relevant medical evidence 
as contained in the claims file and after 
conducting a thorough clinical 
examination to include any indicated 
studies and/or tests, the examiner is 
requested to indicate whether any form of 
pancreatitis is currently present.  If 
not, the examiner should so state.  If 
pancreatitis in any form is diagnosed, 
the examiner is requested to indicate 
whether or not such is due to the 
veteran's service-connected recurrent 
ranula.  If not, the examiner should so 
state.  With respect to all opinions 
offered, such must be reconciled with any 
other relevant medical opinion(s) of 
record.  In addition, the examiner is 
requested to include a complete rationale 
for any medical opinions offered in the 
typewritten examination report.  

3.  Upon completion of the foregoing, and 
after ensuring that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met, the RO should 
readjudicate the issues of entitlement to 
an evaluation in excess of 10 percent for 
recurrent ranula and for service 
connection for pancreatitis, secondary to 
service-connected recurrent ranula with 
left submaxillary gland excision on the 
basis of all available evidence.  If 
either or both decisions remain 
unfavorable to the veteran, he and his 
service representative should be provided 
with a supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the 
issues on appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



